            Case 1:21-cv-01565-CRC Document 7 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------------------------------x Docket No.: 1:21-cv-01565
STEVEN FLORIO, PATRICK COSTELLO, WILLIAM
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER
ROGER KRAFT, JOEL BARISH, BRANDON R. HILL,
JAMES BELDON, JR., and ERNEST WILLMAN,
                                                                                      AMENDED
                                                   Plaintiffs,                         ERRATA

                           against

GALLAUDET UNIVERSITY, THE BOARD OF TRUSTEES
OF GALLAUDET UNIVERSITY, ROBERTA CORDANO,
and WP COMPANY LLC d/b/a THE WASHINGTON POST,

                                                       Defendant.
------------------------------------------------------------------------------x

         Plaintiffs, by their attorney, Ralph G. Reiser, Esq., in accordance with Local Civil Rule

5.1( c) set forth the names and addresses of all parties as follows:

                                             PLAINTIFFS

Steven Florio
11 Madison Avenue
Franklin, MA 02038

Patrick Costello
26 Grafton Rd.
Upton, MA 01568

William Millios
8 Derby Drive
Montpelier, Vermont 05602

Timothy Mallach
322-555 Shaw Avenue
Coquitlam, British Columbia V3K 5P3



                                             DEFENDANTS
         Case 1:21-cv-01565-CRC Document 7 Filed 06/17/21 Page 2 of 2




Gallaudet University
800 Florida Avenue NE
Washington, DC 20002

The Board of Trustees of Gallaudet University
800 Florida Avenue NE
Washington, DC 20002

Roberta Cordano
Gallaudet University Campus
800 Florida Avenue NE
Washington, DC 20002

WP Company LLC d/b/a The Washington Post
1301 K Street NW
Washington, DC 20071

Dated: Syosset, New York
       June `7, 2021                                /s/ Ralph G. Reiser
                                                    Ralph G. Reiser, Esq.
                                                    Attorney for Plaintiffs
                                                    3 Walnut Drive
                                                    PO Box 171
                                                    Syosset, NY 11791
                                                    516-496-9745
                                                    516-496-9754 (Fax)
                                                    Reiserlaw@aol.com




                                                2
